Exhibit 10.1

SYNDICATED LOAN AGREEMENT

among

J-DEVICES CORPORATION

as Borrower

SUMITOMO MITSUI BANKING CORPORATION

as Arranger

DEVELOPMENT BANK OF JAPAN INC.

as Co-Arranger

SUMITOMO MITSUI BANKING CORPORATION

as Agent

and

SUMITOMO MITSUI BANKING CORPORATION

AND OTHER FINANCIAL INSTITUTIONS

as Lenders

dated as of July 13, 2018

 

Translation For Reference Only



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Chapter 1     Definitions

     - 1 -  

Article 1-1

  

(Definitions)

     - 1 -  

Chapter 2     Essential Loan Terms

     - 5 -  

Article 2-1

  

(Primary Loan Terms)

     - 5 -  

Article 2-2

  

(Conditions Precedent to Drawdown)

     - 6 -  

Article 2-3

  

(Terms and Conditions of Extending the Loan)

     - 7 -  

Chapter 3     Representations and Warranties of the Borrower

     - 9 -  

Article 3-1

  

(Representations and Warranties of the Borrower)

     - 9 -  

Chapter 4     Obligations of the Borrower

     - 11 -  

Article 4-1

  

(Obligations of the Borrower)

     - 11 -  

Chapter 5     Events of Default

     - 14 -  

Article 5-1

  

(Events of Default)

     - 14 -  

Chapter 6     Terms and Conditions of Payment of Obligations

     - 17 -  

Article 6-1

  

(Performance of Obligations of the Borrower)

     - 17 -  

Article 6-2

  

(Set-off)

     - 18 -  

Chapter 7     Terms and Conditions to Prepayment

     - 20 -  

Article 7-1

  

(Terms and Conditions to Prepayment)

     - 20 -  

Chapter 8     Essential Syndication Terms

     - 21 -  

Article 8-1

  

(Rights and Obligations of the Lenders)

     - 21 -  

Article 8-2

  

(Distributions to the Lenders)

     - 21 -  

Article 8-3

  

(Rights and Obligations of the Agent)

     - 23 -  

Article 8-4

  

(Resignation and Dismissal of the Agent)

     - 25 -  

Article 8-5

  

(Decisions of Majority Lenders)

     - 26 -  

Article 8-6

  

(Collection from a Third Party)

     - 26 -  

Article 8-7

  

(Exercise of Blanket Security Interest (ne-tampoken))

     - 27 -  

Article 8-8

  

(Adjustments among the Lenders)

     - 28 -  

Article 8-9

  

(Assignment of Position)

     - 29 -  

Article 8-10

  

(Assignment of Loan Claim)

     - 29 -  

Article 8-11

  

Money Lending Business Act

     - 30 -  

Article 8-12

  

(Miscellaneous)

     - 31 -  

 

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 1

  

Contact Details of Parties, Initial Loan Drawdown Amounts of Lenders, and Method
of Notices

Schedule 2

  

Principal/Interest Payment Chart

Schedule 3

  

Form of the Guarantee

Schedule 4

  

Form of Certificate

Schedule 5

  

Exclusion of Antisocial Forces

 

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

SYNDICATED LOAN AGREEMENT

This Agreement is made as of July 13, 2018, among J-DEVICES CORPORATION, as the
borrower (the “Borrower”) and the financial institutions set out in the lenders
column of Schedule 1 as the lenders (the ”Lenders”, each a “Lender”), and the
Sumitomo Mitsui Banking Corporation, as the agent (the “Agent”), as follows:

Chapter 1 Definitions

 

Article 1-1 (Definitions)

The following terms shall, except where the context clearly indicates otherwise,
have the meanings given below in this Agreement.

 

1    “Business Day”    means a day other than a day on which banks are closed in
Japan. 2    “Lending Obligation”    means the obligation of a Lender to make an
Individual Loan to the Borrower on the Drawdown Date subject to the conditions
precedent for the drawdown set forth herein have been fulfilled. 3    “Loan
Disruption Event”    means (i) a situation where Yen denominated loan
transactions cannot generally be made by banks in the Tokyo interbank market,
etc., or (ii) a situation where, due to a natural disaster, an outbreak of war
or a terrorist attack, an interruption or difficulty in the electrical,
communications or various settlement systems, and any other event not
attributable to the Lenders, the drawdown of a loan by all or a part of the
Lenders becomes impossible, and the Majority Lenders and/or the Agent shall
reasonably determine the occurrence and resolution of such event. 4.   
“Borrower’s Parent Company”    means Amkor Technology Holding B.V., a direct
parent company of the Borrower, organized and existing under the laws of
Netherlands with its principal office at Prins Bernhardplein 200 1097 JB
Amsterdam The Netherlands. 5    “Taxes and Public Charges”    means income
taxes, corporate taxes, and other taxes and all public taxes and/or public
charges which may be imposed in Japan. 6    “Individual Loan”    means a loan
made by each Lender under this Agreement. 7    “Individual Loan Drawdown Amount”
   means the amount of money advanced by a Lender to the Borrower in respect of
an Individual Loan. 8    “Outstanding Individual Loan Amount”    means the
principal, interest, default interest, and Break Funding Cost relating to an
Individual Loan and any other amount for which the Borrower bears a payment
obligation with respect to such Individual Loan. 9    “Participation Ratio”   
means, before the drawdown, the Individual Loan Drawdown Amount of a Lender as a
percentage of the aggregate of the

 

- 1 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

      Individual Loan Drawdown Amounts, and after the drawdown, the principal
portion of the Outstanding Individual Loan Amount of a Lender as a percentage of
the total principal portion of the Outstanding Individual Loan Amount. 10   
“Due Time for Payment”    means noon on each Payment Date in the case where such
Payment Date is specified in this Agreement. 11    “Sanctioned Country”    means
a country or territory that is or whose government is subject to a U.S.
sanctions program that broadly prohibits dealings with that country, territory
or government. 12    “Sanctioned Person”    means, at any time, any person
(i) that is listed on the Specially Designated Nationals and Blocked Persons
list or the Consolidated Sanctions list maintained by OFAC, or any similar list
maintained by OFAC, the U.S. Department of State, the European Union, any
European Union member state or the United Nations Security Council; (ii) that is
owned or controlled, directly or indirectly, for over fifty-percent (50%) in the
aggregate by one or more persons described in clause (i) above; (iii) that is
operating, organized or resident in a Sanctioned Country or (iv) with whom
engaging in trade, business or other activities is otherwise prohibited or
restricted by Sanctions Laws. 13    “Sanctions Laws”    means the laws,
regulations, rules and executive orders promulgated or administered to implement
economic sanctions or anti-terrorism programs by (i) any U.S. Governmental
Authority (including, without limitation, OFAC), including U.S. Executive Order
13224, the PATRIOT Act, the U.S. Trading with the Enemy Act, the U.S.
International Emergency Economic Powers Act and the laws, regulations, rules
and/or executive orders relating to restrictive measures against Iran; (ii) the
European Union in pursuit of the Common Foreign and Security Policy objectives
set out in the Treaty on European Union; (iii) the United Nations Security
Council or any other legislative body of the United Nations; (iv) the United
Kingdom; (v) Japan; and (vi) any jurisdiction in which the Borrower or any of
its Subsidiaries operates or in which the proceeds of the loan will be used or
from which payments of the obligations under this Agreement or related loan
documents will be derived. 14    “Break Funding Cost”    means the amount to be
settled in the case where the principal is repaid or set off before the
Principal Payment Date for the principal of an Individual Loan, and the
Reinvestment Rate falls below the Base Rate, calculated as the principal amount
with respect to which such payment or set-off was made multiplied by the
difference between the Reinvestment Rate and the Base Rate, and the actual
number of days of the Remaining Period. “Remaining Period” means the period
commencing on (and including) the day the payment or set-off was made and ending
on (and including) the Maturity Date, and the “Reinvestment Rate” means the
interest rate reasonably determined by the Lenders as the interest rate to be
applied on the assumption that

 

- 2 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

      the prepaid or off-set principal amount will be reinvested in the Tokyo
interbank market, etc. during the Remaining Period. The calculation method for
such Break Funding Cost shall be on a per day basis, inclusive of the first day
and exclusive of the last day, wherein divisions shall be done at the end of the
calculation, and fractions less than one Yen (¥1) shall be rounded down. 15   
“Damages, Etc.”    means damages, losses and expenses (including, without
limitation, any reasonable costs incurred in order not to suffer from damages or
losses, costs incurred to recover reasonable costs, damages or losses, and
reasonable attorney’s fees). 16    “Majority Lenders”    means one or more
Lenders whose Participation Ratio(s) amount to fifty percent (50%) or more in
total as of the Intention Clarification Time. “Intention Clarification Time”
means, in the case where any Lender determines that an event requiring
instructions by the Majority Lenders has occurred, the point in time when the
Agent receives a notice of a request for intention clarification of the Majority
Lenders under this Agreement from the relevant Lender, and in the case where the
Agent determines it necessary to clarify the intention of the Majority Lenders,
the point in time when the Agent gives notice to such effect. 17    “Temporary
Advance Cost”    means, in the case where the Agent makes a Temporary Advance,
the amount calculated as the amount of the Temporary Advance multiplied by the
Funding Rate, and the actual number of days of the Temporary Advance Period.
“Temporary Advance Period” means the period commencing on (and including) the
date that a Temporary Advance is made and ending on (and including) the date
that such Temporary Advance is repaid in full, and the “Funding Rate” means the
interest rate that the Agent reasonably determines as the interest rate to fund
the amount of Temporary Advance throughout the Temporary Advance Period. The
calculation method for such Temporary Advance Cost shall be on a per day basis,
inclusive of the first day and exclusive of the last day with divisions done at
the end of the calculation, and fractions less than one Yen (¥1) shall be
rounded down. 18    “Temporary Advance”    means, with respect to a payment by
the Borrower on a Payment Date, the act of payment by the Agent to the Lenders
of an amount equivalent to the amount to be distributed to the Lenders pursuant
to this Agreement before the completion of the payment from the Borrower. 19   
“Non-Bank Lender”    means, any Lender who comes under the definition of money
lender under paragraph 2 of article 2 of the Money Lending Business Act;
provided however that if any person has been assigned a claim under this
Agreement, and if some or all the provisions of the Money Lending Business Act
will be applicable to such person in relation to such claim, such person shall
be deemed to be a Non-Bank Lender under this Agreement in relation to such claim
even if such person does not come under the definition of money lender under
paragraph 2 of article 2 of the Money Lending Business Act.

 

- 3 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

20    “Anti-Corruption Laws”    means the U.S. Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, and the rules and regulations promulgated
thereunder, and all other laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery or corruption. 21    “Payment Date”    means, with respect to a
principal payment relating to an Individual Loan, the Principal Payment Date,
with respect to a payment of interest, the Interest Payment Date, and with
respect to any other amount that is payable under this Agreement, the day
specified as a day on which the payment of such amount shall be made pursuant to
this Agreement. 22    “Laws and Ordinances”    means the treaties, laws,
ordinances, cabinet ordinances, ministerial ordinances, rules, announcements,
judgments, decisions, arbitral awards, directives, and policies of relevant
authorities, which apply to this Agreement, the transactions under this
Agreement, and/or the parties to this Agreement. 23    “Reports, Etc.”    means
financial reports as set forth in the Companies Act to be prepared by the
Borrower (balance sheets, profit and loss statement, statement of change of
shareholders’ equity, separate notes) and business reports and schedules
thereto. 24    “Guarantee”    means a guarantee by the Guarantor in the form of
Schedule 3 under which the Guarantor guarantees the payment obligations of the
Borrower to the Lenders under this Agreement. 25    “Guarantor”    means Amkor
Technology, Inc., an indirect parent corporation of the Borrower and duly
organized and existing under the laws of the State of Delaware, the United
States of America, with its headquarters at 2045 East Innovation Circle, Tempe,
AZ 85284, the United States of America. 26    “Anti-Money Laundering Laws”   
means the PATRIOT Act, the U.S. Money Laundering Control Act of 1986, the U.S.
Bank Secrecy Act, and the rules and regulations promulgated thereunder, and
corresponding laws of the jurisdictions in which the Borrower or any of its
Subsidiaries operates or in which the proceeds of the loan will be used. 27   
“OFAC”    means the U.S. Department of the Treasury Office of Foreign Assets
Control. 28    “PATRIOT Act”    means the U.S. Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of Pub.L.107-56 (signed into law October 26, 2001)).

[Remainder of the page left intentionally blank]

 

- 4 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 2 Essential Loan Terms

 

Article 2-1 (Primary Loan Terms)

Each Lender shall make an Individual Loan to the Borrower under the following
terms (in this Agreement, each of the terms mentioned below have the meaning
assigned to such terms below, unless context clearly indicates otherwise).

 

Aggregate of Individual Loan Drawdown Amount   

Twenty-Six Billion Yen (¥26,000,000,000)

 

The Individual Loan Drawdown Amount for each Lender shall be as set out in
Schedule 1.

Drawdown Date    July 18, 2018 Maturity Date    July 18, 2023 Purpose of funds
   Funds for its business (including funds for onlending and for payment of
dividend to the Borrower’s Parent Company). Neither the Agent nor the Lenders
shall have obligation to confirm that the Borrower spends such funds procured by
the loan in accordance with such Purpose of funds. Principal Payment Date   
Each date set out in the “Principal Payment Date” column of the
“Principal/Interest Payment Date Chart” in Schedule 2. Method of payment of
principal    Payment on each of the Principal Payment Dates of Aggregate of
Individual Loan Drawdown Amount multiplied by the Principal Payment Ratio (as
set out in Schedule 2) for the relevant Principal Payment Date. Prepayment    As
separately provided in this Agreement. Interest Period    The calculation period
for interest to be paid on each Interest Payment Date. The interest calculation
period for the interest to be paid on the first Interest Payment Date (the
“First Interest Period”; the same shall apply to the second and following
periods) shall be the period from (and including) the Drawdown Date to (and
including) the first Interest Payment Date. The second and following interest
periods shall be from (and including) the last day of the preceding Interest
Period to (and including) the succeeding Interest Payment Date. Base Rate    The
rate calculated by adding (a) the Yen-Yen swap offered rate corresponding to
five (5) years published on the Reuters Screen Page 9154 at 10:00 a.m. two
(2) Business Days prior to the Drawdown Date to (b) the T/L spread (T/L SRD
ACT360VS6M) offered rate corresponding to five (5) years published on the same
page and multiplied by 365/360 (the fraction less than one - one hundred
thousandth (0.00001) shall be rounded down); provided, however, that in the case
the rate determined by the method described above is below zero (0), the rate
shall be zero (0). Spread    One percent (1.00%) per annum

 

- 5 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Applicable Interest Rate    The rate that is the sum of the Base Rate and the
Spread. Interest Payment Date    Each date set out in the “Interest Payment
Date” column of the “Principal/ Interest Payment Chart” in Schedule 2. Method of
calculation of interest    Interest shall be paid on the Interest Payment Date
for the relevant Interest Period calculated on the principal amount of the
Outstanding Individual Loan Amount for each Interest Period multiplied by the
Applicable Interest Rate and actual number of days of the Interest Period
(inclusive of first day and exclusive of last day) on a per day basis for each
Lender (with divisions done at the end of the calculation and fractions less
than one Yen (¥1) rounded down). Where a per day calculation is to be
undertaken, calculation shall be done on the basis of a year of three hundred
sixty five (365) days. Base day count fraction    In the case where a per day
calculation is to be undertaken under this Agreement, calculation shall be done
on the basis of a year of three hundred and sixty-five (365) days, except as
otherwise provided in this Agreement. Handling of holidays    In the case where
a Payment Date for principal and interest will fall on a day other than a
Business Day, the succeeding Business Day shall be the Payment Date, but if such
succeeding Business Day would fall in the succeeding calendar month, then the
immediately preceding Business Day shall be the Payment Date. Syndicate Account
   The ordinary deposit account of the Borrower with Sumitomo Mitsui Banking
Corporation [                    ] Branch (Account No.: [                    ],
Account Holder: J-Devices Corporation) or such other account as agreed by the
Borrower and the Agent.

 

Article 2-2 (Conditions Precedent to Drawdown)

A drawdown shall be subject to each of the following conditions precedent (any
of the conditions precedent may be waived by all the Lenders as of the time of
drawdown):

 

  (i) no Loan Disruption Event has occurred;

 

  (ii) the matters represented and warranted by the Borrower in this Agreement
are all true and correct in all material respects;

 

  (iii) the Borrower is not in violation of any provision of this Agreement and
no such violation is threatened to occur after the Drawdown Date;

 

  (iv) the Borrower has submitted all the following documents to the Agent:

 

  (a) a certificate of seal (inkan shoumeisho) of the representative of the
Borrower who affixes his/her name and seal to this Agreement (one issued within
three (3) months prior to the day of receipt and valid as of the date of
execution of this Agreement);

 

  (b) a certificate of current commercial registration (genzai jikou shoumeisho)
or qualification cerfiticate (shikaku shoumeisho) (one issued within three
(3) months prior to the day of receipt and valid as of the date of execution of
this Agreement);

 

- 6 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  (c) a report of a seal or a signature in the form designated by the Agent;

 

  (d) a certificate prepared by the Borrower substantially in the form of
Schedule 4 certifying the due completion of all the internal procedures required
for the execution of this Agreement and the borrowing under this Agreement to
the Lender; and

 

  (e) the articles of incorporation of the Borrower (certified to be a copy of
the original);

 

  (v) the Guarantor has submitted the most recent version of all the following
documents to the Agent:

 

  (a) a copy of the certificate of incorporation of the Guarantor (certified to
be a copy of the original by the Borrower or the Guarantor);

 

  (b) a copy of the certificate of good standing of the Guarantor in the State
of Delaware, the United States of America (original or certified to be a copy of
the original by the Borrower or the Guarantor);

 

  (c) a copy of the secretary’s certificate of the Guarantor certifying (A) the
incumbency and signature of the person who signs the Guarantee on behalf of the
Guarantor and (B) that internal procedure necessary for the Guarantor to issue
the Guarantee has been made; and

 

  (d) a valid Guarantee;

 

  (vi) the Borrower has submitted all the following documents (“Documents for
Confirming the Purpose of Funds”) to the Agent on or before three (3) Business
Days prior to the Drawdown Date:

 

  (a) a copy of the loan agreement by and between the Borrower as lender and the
Borrower’s Parent Company as borrower; and

 

  (b) a copy of documents certifying that it is internally determined that the
Borrower will pay a dividend to the Borrower’s Parent Company.

 

Article 2-3 (Terms and Conditions of Extending the Loan)

 

(1) On the condition that all conditions precedent for the drawdown set forth
herein have been fulfilled as of the Drawdown Date (whether or not a notice of
non-lending has been issued under Paragraph (4) of this Article), each Lender
shall extend its Individual Loan. Whether the conditions precedent are fulfilled
or not shall be reasonably judged by each Lender, and neither the other Lenders
nor the Agent shall be responsible for the judgment made by such Lender and
non-lending by such Lender.

 

(2) If all conditions precedent for the drawdown have been fulfilled as of the
Drawdown Date, each Lender shall deposit the Individual Loan Drawdown Amount to
the Syndicate Account on the Drawdown Date. The Individual Loan of the relevant
Lender shall be deemed to be made as of the time of the deposit of such amount
to the Syndicate Account.

 

(3) In the case where a loan is extended under the preceding Paragraph, the
Borrower shall promptly send a receipt setting out the amount of the loan and
the details of the Individual Loan to the Agent. The Agent shall, when it
receives such receipt, promptly deliver a copy to the Lender extending the
Individual Loan. The Agent shall retain the original of the receipt on behalf of
the Lender until the payment of the full amount of the Outstanding Individual
Loan Amount for the Individual Loan.

 

(4)

A Lender that has decided not to advance an Individual Loan for the reason that
all or a part of the conditions precedent for the drawdown have not been
fulfilled (the “Non-lending Lender”) may notify the Agent, the Borrower, and all
other Lenders of the non-lending with

 

- 7 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  the reason therefor; provided that, in the case where such Individual Loan is
not made even though all conditions precedent are fulfilled, the Non-lending
Lender shall not be excused of liability for failure to perform the Lending
Obligation.

 

(5) In the case where Damages, Etc. are incurred by the Non-lending Lender
and/or the Agent as a result of the Non-lending Lender not being able to advance
an Individual Loan for a reason attributable to the Borrower, the Borrower shall
bear such Damages, Etc.; provided that this shall not apply in the case where
the non-lending of the Individual Loan is attributable to a violation of the
Lending Obligation by the Non-lending Lender.

[Remainder of the page left intentionally blank]

 

- 8 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 3 Representations and Warranties of the Borrower

 

Article 3-1 (Representations and Warranties of the Borrower)

The Borrower represents and warrants to the Lenders and the Agent that each of
the following matters is true and correct as of the execution date of this
Agreement and the Drawdown Date. If it is found out that any of the
representations and warranties is not true at any later date, then the Borrower
will immediately notify the Lenders and the Agent of such effect in writing and
bear any and all Damages, Etc. incurred by the Lenders or the Agent arising
therefrom:

 

  (i) the Borrower is a stock company (kabushiki-kaisha) duly incorporated and
validly existing under the laws of Japan;

 

  (ii) the Borrower falls under none of the provisions stipulated from (a) to
(i) in Schedule 5 (i) and has none of relationships stipulated from (a) to (e)
in Schedule 5 (ii).

 

  (iii) the Borrower has all necessary and complete legal power and right to
execute and perform this Agreement, and the execution and performance of this
Agreement, and the transactions hereunder, are within the corporate purposes of
the Borrower, and the Borrower has duly completed all procedures necessary
therefor under the Laws and Ordinances, the Articles of Incorporation and other
internal company rules of the Borrower;

 

  (iv) the execution and performance of this Agreement, and the transactions
hereunder, do not violate (a) any Laws and Ordinances which bind the Borrower,
(b) the Articles of Incorporation and other internal company rules of the
Borrower, and (c) any third-party contract to which the Borrower is a party or
which binds the Borrower;

 

  (v) the person who signed or attached his/her name and seal to this Agreement
on behalf of the Borrower is authorized to sign or attach his/her name and seal
to this Agreement as the representative of the Borrower by all procedures
necessary pursuant to the Laws and Ordinances, the Articles of Incorporation or
other internal company rules of the Borrower;

 

  (vi) this Agreement constitutes legal, valid and binding obligations of the
Borrower, and is enforceable against it in accordance with its terms;

 

  (vii) the Reports, Etc. set forth in the Companies Act prepared by the
Borrower are, in any material respect, accurately and duly prepared in
accordance with the accounting principles which are generally accepted as fair
and appropriate in Japan and properly represents the status of the Borrower’s
assets and liabilities, financial conditions and states of profit and loss as of
the date of the preparation with an opinion of appropriateness after the audit
of an audit corporation;

 

  (viii) from the settlement of accounts for the fiscal year ending the last day
of December, 2017, there has been no material change which does or to an
appreciable extent likely to do materially worsen the business, assets, or
financial condition of the Borrower from that described in the Reports, Etc. of
that fiscal year and which materially affects or to an appreciable extent likely
to materially affect the performance by the Borrower of its obligations under
this Agreement;

 

  (ix) no lawsuit, arbitration, administrative procedure, or any other dispute
has commenced or is likely to commence with respect to the Borrower which causes
or to an appreciable extent likely to materially cause material adverse effects
on the performance of its obligations under this Agreement;

 

  (x) no Event of Default has arisen or is likely to arise to an appreciable
extent;

 

- 9 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  (xi) the Documents for Confirming the Purpose of Funds submitted by the
Borrower to the Agent are true and accurate;

 

  (xii) neither the Borrower nor, to its knowledge, any director or any other
officer or agent acting on its behalf (a) is a Sanctioned Person, (b) has any
business affiliation or commercial dealings with, or investments in, any
Sanctioned Country or Sanctioned Person or (c) is the subject of any action or
investigation under any Sanctions Laws or Anti-Money Laundering Laws;

 

  (xiii) neither the Borrower nor, to its knowledge, any director or any other
officer or agent acting on its behalf has taken any action, directly or
indirectly, that would result in a violation by such persons of Anti-Corruption
Laws; and it has instituted and maintains policies and procedures designed to
ensure continued compliance therewith; and

 

  (xiv) the Borrower is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the U.S. Investment Company Act
of 1940, as amended, and is not a “covered fund” under the rules promulgated
under Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

[Remainder of the page left intentionally blank]

 

- 10 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 4 Obligations of the Borrower

 

Article 4-1 (Obligations of the Borrower)

 

(1) The Borrower covenants to perform, at its expense and responsibility, the
matters described in each of the following Items on and after the date of this
Agreement, and until each of the Borrower and the Guarantor have performed its
obligations under this Agreement to the Lenders and the Agent in full:

 

  (i) on the occurrence of any Event of Default or any Event of Default is
likely to arise, it shall, within five (5) Business Days after any director or
any other officer or director of Finance Dept. of the Borrower acknowledges,
inform the fact thereof to the Agent and all Lenders;

 

  (ii) in the case where the Borrower prepares Reports, Etc., it shall submit a
copy of such Reports, Etc. to the Agent and all Lenders through the Agent within
four (4) months after the end of the Borrower’s fiscal year. Such Reports, Etc.
shall be prepared in any material respect accurately and duly in accordance with
the accounting principles which are generally accepted as fair and appropriate
in Japan and properly represents the status of the Borrower’s assets and
liabilities, financial conditions and states of profit and loss as of the date
of the preparation with an opinion of appropriateness after the audit of an
audit corporation;

 

  (iii) when reasonably requested by the Agent or any Lender through the Agent,
the Borrower shall promptly provide the Agent and all Lenders through the Agent
with a report regarding the assets, management, and business circumstances of
the Borrower, and its subsidiary(ies) (with respect to subsidiary(ies) of
Japanese corporations, meaning subsidiary(ies) as provided in Article 8,
Paragraph 3 of the rules for the terms, forms, and method of preparation of
financial statements, etc. (Rule No.59 of Finance Ministry, 1763, as amended;
hereinafter the same) and with respect to subsidiary(ies) of non-Japanese
corporations, meaning subsidiary(ies) as provided in its equivalent under its
applicable accounting standard; it will not matter whether the Reports, Etc. of
the Borrower are prepared in accordance with such rules; hereinafter the same),
or provide reasonably necessary cooperation for an audit thereof;

 

  (iv) in the case where a material change occurs to the assets, management or
business of the Borrower and its subsidiaries or likely to arise with passage of
time, or if a lawsuit, arbitration, administrative procedure, or any other
dispute, which will materially affect the performance of the obligations of the
Borrower under this Agreement, has commenced, it shall promptly report the fact
thereof to the Agent and all Lenders through the Agent; and

 

  (v) in the case where any representation and warranty of the Borrower made
under this Agreement are discovered to be contrary to fact as of the time such
representation and warranty is made, or it turns out that a situation has arisen
which makes such representations and warranties to be contrary to fact as of the
time such representation and warranty is made, the Borrower shall promptly
report the fact thereof to the Agent and all Lenders through the Agent.

 

  (vi) when it pays a dividend (including capital reduction and acquisition of
shares issued by itself) or makes a loan addressed to the Guarantor, it shall
make an advance notice to the Agent and all Lenders through the Agent.

 

(2) The Borrower shall not offer any security to secure all or any part of its
obligations under this Agreement for the benefit of any Lender on and after the
date of this Agreement and until the Borrower and the Guarantor have performed
all of its obligations under this Agreement to the Lenders and the Agent in
full, excluding the case where it sets a blanket security interest or the case
where the Agent and all Lenders agreed in advance in writing.

 

- 11 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(3) The Borrower, on and after the date of execution of this Agreement, and
until the Borrower and the Guarantor have performed all of its obligations under
this Agreement to the Lenders and the Agent in full, covenants to comply with
the matters described in the Items below:

 

  (i) the Borrower shall maintain licenses and other similar permits that are
necessary to conduct its main business, and continue to carry out its business
in compliance with all material Laws and Ordinances;

 

  (ii) the Borrower shall not change its main business;

 

  (iii) the Borrower shall not, unless otherwise specified in Laws and
Ordinances, subordinate the payment of any of its debts under this Agreement to
the payment of any other unsecured debts (including any secured debts that will
not be fully collected after a foreclosure sale of the security), or at least
will treat them pari passu;

 

  (iv) except with prior written consents of the Agent and the Majority Lenders,
the Borrower shall not enter into (a) any reorganization, merger, company
partition, exchange or transfer of shares, assignment (including an assignment
for a sale and leaseback transaction) of all or a part of its important business
or assets to a third party (hereinafter collectively referred to as
“Reorganization”), or (b) capital reduction, that could reasonably be expected
to have a material effect on or is likely to have a material effect on the
performance of its obligations under this Agreement; provided that
Reorganization between the Borrower, the Guarantor or any subsidiary or
affiliate (with respect to affiliate(s) of Japanese corporations, meaning
affiliate(s) as provided in Article 8, Paragraph 5 of the rules for the terms,
forms, and method of preparation of financial statements, etc. and with respect
to affiliate(s) of non-Japanese corporations, meaning affiliate(s) as provided
in its equivalent under its applicable accounting standard; hereinafter the
same) of them shall be excluded;

 

  (v) the Borrower shall not fall under any of the provisions stipulated from
(a) to (i) in Schedule 5 (1) and shall not have any relationships stipulated
from (a) to (e) in Schedule 5 (2);

 

  (vi) the Borrower shall not commit any provisions stipulated from (a) to (e)
in Schedule 5 (3) by itself or through a third party:

 

  (vii) the Borrower shall cause the Guarantor to maintain at any time directly
or indirectly not less than fifty-one percent (51%) of the outstanding voting
stock issued by the Borrower; and

 

  (viii) the Borrower’s Net Worth shall not be less than seven billion one
hundred eleven million one hundred thirteen thousand Yen (¥7,111,113,000) as of
the last day of each fiscal year ending in December 2018 or thereafter. For the
purposes of this Article, the term “Net Worth” shall mean the consolidated
stockholders’equity in the balance sheet of the Borrower determined in
accordance with generally accepted accounting principles in Japan.

 

(4) The Borrower shall promptly notify all Lenders through the Agent in writing
upon receipt of any service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae) with respect to the loan claim of an Individual Loan, together with
a photocopy of such order. Furthermore, if the Borrower sends such document, it
shall confirm that such document reached the Agent by telephone.

 

(5) The Borrower shall not spend the proceeds of the loan, or lend, contribute
or otherwise make available such proceeds to any subsidiary, affiliate or joint
venture partner, (a) to fund any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country, or (b) in any other manner that
would result in it or any Lender being in violation of Sanctions Laws.

 

- 12 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(6) The Borrower shall, and cause each of its Subsidiaries to, use commercially
reasonable efforts to ensure that no funds spent to pay the obligations under
this Agreement or related loan documents (a) constitute the property of, or are
beneficially owned by any Sanctioned Person, (b) are derived from any
transactions or business with any Sanctioned Person or Sanctioned Country, or
(c) are derived from any unlawful activity, including activity in violation of
Anti-Money Laundering Laws; and

 

(7) The Borrower shall not spend any part of the proceeds of the loan in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of Anti-Corruption Laws. The Borrower shall maintain in effect
policies and procedures designed to promote compliance by it, its Subsidiaries,
and their respective directors, officers, employees, and agents with
Anti-Corruption Laws.

[Remainder of the page left intentionally blank]

 

- 13 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 5 Events of Default

 

Article 5-1 (Events of Default)

 

(1) If any of the events described in the Items below has occurred, all of the
obligations of the Borrower under this Agreement payable to all Lenders and the
Agent shall automatically become due and payable without any notice or demand by
the Lenders or the Agent, and the Borrower shall immediately pay, pursuant to
the provisions of this Agreement, the principal of the Individual Loan(s) and
interest, and Break Funding Cost and any other amount that the Borrower owes
under this Agreement. In this Agreement, the events set forth under each Item of
this Paragraph and the succeeding Paragraph shall be collectively referred to as
the “Events of Default”:

 

  (i) when there is a suspension of payments, or a petition (including a similar
petition filed outside Japan) for bankruptcy (hasan), commencement of civil
rehabilitation procedures (minjisaiseitetsuzuki-kaishi), commencement of
corporate reorganization procedures (kaishakoseitetsuzuki-kaishi), commencement
of special liquidation (tokubetsu-seisan), or commencement of any other similar
legal rearrangement procedure is filed with respect to the Borrower;

 

  (ii) when the Borrower adopts a resolution for dissolution, or receives an
order of dissolution (excluding the dissolution in association with mergers);

 

  (iii) when the Borrower ceases its business;

 

  (iv) when the Borrower becomes subject to a disposition for suspension of
transactions from the clearing house, or becomes subject to disposition for
suspention of transactions imposed by densai.net Co., Ltd., or to similar
dispositions imposed by any other electronic monetary claim recording
institution; or

 

  (v) when a notice of the order of provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae), or attachment (sashiosae) (including
any similar procedure taken outside Japan) has been issued with respect to the
deposit claims or other claims held by the Borrower against any Lender.

 

(2) If any of the events described in the Items below has occurred, all of the
obligations of the Borrower under this Agreement payable to all Lenders and the
Agent shall become due and payable upon notice from the Agent, by request of the
Majority Lenders, to the Borrower, and the Borrower shall immediately pay,
pursuant to this Agreement, the principal of the Individual Loan(s) and
interest, and Break Funding Cost and any other amount that it owes under this
Agreement:

 

  (i) when the Borrower has delayed payment of its obligations under the
Agreement; provided that it shall not apply to the cases (a) where such delay is
due to an event similar to Loan Discuption Event (whether or not it is
attributable to the Lenders but excluding that case where it is attributable to
the Borrower) or other force majeure and it is performed within five
(5) Business Days after such event ceases, or (b) where such delay is cured
within five (5) Business Days;

 

  (ii) when any matter represented and warranted by the Borrower in this
Agreement has been found to be untrue in any material respect as of such
representation and warranty is made;

 

  (iii) except for the preceding two Items, when the Borrower breaches any of
its obligations under this Agreement and such breach, if curable, remains
uncured for thirty (30) days after written notice thereof from the Agent to the
Borrower;

 

  (iv)

when there is an attachment (sashiosae), or a notice of the order of provisional
attachment (kari-sashiosae), preservative attachment (hozen-sashiosae) or
provisional disposition (kari-shobun) (including similar proceedings outside
Japan)

 

- 14 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  has been dispatched, or auction procedures (keibaitetsuzuki) have been
commenced, with respect to any item that is the subject of security offered by
the Borrower to the Lenders (if any), and when the order in relation to such
notice or the auction procedures is not terminated due to the reason other than
the completion of such procedures within thirty (30) days after the Borrower
receives such notice or the commencement of the auction procedures;

 

  (v) when a special conciliation (tokutei-chotei) is claimed with respect to
the Borrower;

 

  (vi) if any corporate bonds issued by either the Borrower for the total amount
exceeding one billion Yen (¥1,000,000,000) have become accelerated;

 

  (vii) if any obligation of the Borrower for the total amount exceeding one
billion Yen (¥1,000,000,000) other than those under this Agreement becomes
accelerated due to an event of default, or if any guarantee obligation of the
Borrower for the total amount exceeding one billion Yen (¥1,000,000,000) for the
benefit of a third person fails to be performed;

 

  (viii) when the Borrower suspends its businesses or receive a disposition for
suspension of business, etc., from the competent government authority and such
disposition has not been withdrawn or cancelled within thirty (30) days after
the reception of notice of such disposition;

 

  (ix) when the Guarantor falls into any Item listed in Paragraph (1) of this
Article 5-1;

 

  (x) when the guarantee obligation of the Guarantor ceases to be effective
whether because of invalidation, revocation, or any other reason whatsoever;

 

  (xi) when the proportion of voting rights which the Guarantor has either
directly or indirectly to the Borrower becomes less than fifty-one percent
(51%);

 

  (xii) other than any of the preceding Items, when the business or condition of
assets of either the Borrower materially deteriorates, or is reasonably
determined to be likely to materially deteriorate and it is objectively
considered that any event which makes it necessary to take some measures to
preserve the claims has happened, and the Lenders through the Agent makes a
demand setting a period of time not less than thirty (30) days and it has not
confirmed by the Agent that the reason described above has been cured in such
period. The Borrower agrees with the suspention of withdrawal of the deposit
that the Borrower saves up in any Lender or the Agent or the Lenders; provided,
however, that in the case where the Borrower has performed all of the obligation
of the Agreement, all of the obligation of the Borrower under this Agreement
shall not become immediately due and payable, and the relevant Lender or the
Agent shall cancel the suspension of withdrawal of the Borrower’s deposit.

 

(3) In the case where a notice under the preceding Paragraph is delayed or not
delivered due to a fault of the Borrower or the Guarantor, all of the
obligations of the Borrower under this Agreement shall become due and payable at
the time such request or notice should have been delivered normally, and the
Borrower shall immediately pay the principal of the Individual Loan(s),
interest, the Break Funding Cost and any other amount which the Borrower owes
under this Agreement.

 

(4) When any Lender becomes aware of the occurrence of any Event of Default, the
Lender shall immediately notify the Agent of such occurrence, and the Agent
shall notify all other Lenders of the occurrence of such event.

 

(5) In the case any Borrower shall suffer any Damage, Etc. due to application of
this Article with respect to Item (ii) of Article 3-1, Item (v) or (vi)
Paragraph (3) of Article 4-1, no Borrower shall claim compensation for the
Damage, Etc. against the Lender and the Agent. In the case any Lender or the
Agent shall suffer any Damage, Etc., the Borrowers shall be liable for all the
Damage, Etc.

 

- 15 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 6 Terms and Conditions of Payment of Obligations

 

Article 6-1 (Performance of Obligations of the Borrower)

 

(1) In order to repay its obligations under this Agreement, the Borrower shall
transfer the relevant amount to the Syndicate Account by the Due Time for
Payment, for those obligations for which a Payment Date is provided under this
Agreement, or immediately upon the request of the Agent, for those obligations
for which the Payment Date is not provided under this Agreement. In such case,
the obligation of the Borrower to the Agent or the Lenders shall be deemed to
have been performed upon the withdrawal by the Agent of the relevant amount from
the Syndicate Account. The Agent shall make the withdrawal on the Payment Date
for those obligations for which a Payment Date is provided under this Agreement,
or promptly after the date of transfer of such amount for those without a
provision for a Payment Date.

 

(2) The Borrower grants to the Agent the authority to withdraw amounts from the
Syndicate Account in accordance with the preceding Paragraph, and waives the
right to cancel such delegation (the Borrower shall not need to issue any check
or demand for withdrawal in order for the Agent to make such withdrawal).

 

(3) Unless otherwise provided for in this Agreement, even if a payment of
obligations under this Agreement by the Borrower is made directly to the Lenders
without going through the Agent in violation of Paragraph (1) of this Article,
such payment shall not be deemed to constitute a performance of obligations
under this Agreement. In this case, the Lender receiving such payment shall
immediately pay the money it receives to the Agent, and the obligations with
respect to such money shall be deemed to have been performed upon the receipt by
the Agent of such money; provided, however, that in the case where the Borrower
disposes of (voluntary sale; nin-i-baikyaku) assets subject to a blanket
security interest (ne-tampoken) (excluding those established in violation of
this Agreement) that have been granted in favor of a Lender as the secured
party, and directly pays to that Lender the proceeds it receives from such
disposal in order to perform its obligations under this Agreement, such direct
payment shall be considered to constitute the due performance of obligations
under this Agreement, and in such case the relevant Lender shall promptly report
to the Agent such payment amount and the contents of allocation. The Borrower
may not perform its obligations under this Agreement by accord and satisfaction
(daibutsu-bensai) unless the Agent and all Lenders give their prior written
consent.

 

(4) Payments by the Borrower under this Article and the performance of the
guarantee obligations under the Guarantee shall be applied in the order set
forth below (such order shall be hereinafter referred to as the “Order of
Allocation”); provided, however, that if the obligation of the Borrower under
this Agreement has been accelerated, the order of the application shall be as
separately provided in this Agreement:

 

  (i) the expenses, etc. the Agent has incurred on behalf of the Borrower and to
be borne by the Borrower under this Agreement, and the Agency Fee;

 

  (ii) the expenses, etc. payable to a third party which are to be borne by the
Borrower under this Agreement;

 

  (iii) the expenses, etc. any Lender has incurred on behalf of the Borrower
which are to be borne by the Borrower under this Agreement;

 

  (iv) default interest and Break Funding Cost;

 

  (v) interest on the loans; and

 

  (vi) principal of the loans.

 

- 16 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(5) Upon the application as set forth in the preceding Paragraph, in the case
where the amount to be applied falls short of the amount under any of the items,
with respect to the first item not fully covered (the “Deficient Item”), the
remaining amount, after the application to the item of the next highest order of
priority, shall be applied pro rata in proportion to the amount of individual
payment obligations owed by the Borrower under the Deficient Item which have
become due and payable (such allocation method shall be hereinafter referred to
as the “Deficient Item Allocation Method”).

 

(6) Unless required by the Laws and Ordinances, the Borrower shall not deduct
Taxes and Public Charges from the amount of obligations to be paid pursuant to
this Agreement. In the case where it is necessary to deduct Taxes and Public
Charges from the amount payable by the Borrower, the Borrower shall additionally
pay the amount necessary in order for the Lenders or the Agent to be able to
receive the amount that they would receive if no Taxes and Public Charges were
imposed. In such case, the Borrower shall, within thirty (30) days from the date
of payment by itself, directly send to the relevant Lender(s) or the Agent a
certificate of tax payment in relation to withholding taxes issued by the tax
authorities or other competent governmental authorities in Japan.

 

Article 6-2 (Set-off)

 

(1) When the Borrower is required to perform its obligations to the Lenders or
the Agent upon a Payment Date, upon acceleration, or otherwise, the Lender or
the Agent may (a) notwithstanding Paragraph (3) of the preceding Article, set
off its deposit obligations or other obligations owed to the Borrower against
the claim it has against the Borrower under this Agreement, and (b) without any
prior notice or any established procedures, take the amount deposited by the
Borrower and apply this amount to the payment of obligations. When such set-off
or application to payment is made, the interest, Break Funding Cost, default
interest, etc., in respect of the claims and obligations, shall be calculated up
to the date of such calculation, and in such calculation, the interest rate or
any other rates shall be in accordance with each relevant agreement stipulating
such interest rate or such other rates, and, in the case where there is no such
provision, as reasonably determined by the Lender or the Agent, and the foreign
exchange rate at the time such calculation is made, as reasonably determined by
the Lender, shall be applied. When the amount to be set off or applied to
payment is not sufficient to extinguish all of the obligations of the Borrower,
the Lender or the Agent may apply such set-off amount in the order and the
method it deems appropriate, and the Borrower shall not object to such
application.

 

(2) The Borrower may, regardless of Paragraph (3) of the preceding Article, set
off its obligations owed to that Lender or the Agent under this Agreement with
its deposit claim or any other claim that it has against a Lender that has
become due with, only when the Individual Loan or the obligation that the
Borrower owes to the Agent under the Agreement becomes due. In such case, the
Borrower shall give a written set-off notice (on or before six (6) Business Days
in advance, unless it is necessary for the Borrower to preserve such claim) and
promptly submit to the relevant Lender or the Agent the certificate or passbook
of the deposit or other claim subject to set-off. When such set-off is made, the
interest, default interest, etc., on the claims and obligations shall be
calculated up to the delivery date of such set-off notice, and in such
calculation, the interest rate or any other rates shall be in accordance with
each relevant agreement stipulating such interest rate or such other rates (in
the case where there is no such provision, as reasonably determined by the
relevant Lender or the Agent), and the foreign exchange rate at the time such
calculation is made, as reasonably determined by the relevant Lender or the
Agent, shall be applied. When the claims of the Borrower to be set off are not
sufficient to extinguish all of its obligations, the Borrower may apply such
set-off amount in the order and method it deems appropriate; provided, however,
that if the Borrower does not instruct such order or method, any such amounts
may be applied in the order and the method deemed appropriate by the relevant
Lender or the Agent, and the Borrower shall not object to such application.

 

- 17 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(3) In the case where a set-off or application to payment is made under the
preceding two Paragraphs, the relevant Lender or the Agent in regard to
Paragraph (1) of this Article, and the Borrower in regard to Paragraph (2) of
this Article, shall promptly notify the Agent of the details in writing. If any
Damages, Etc. are incurred by the Lenders or the Agent due to delay of such
notice without any reasonable cause, the Lender or the Agent who failed to give
such notice or the Borrower who failed to give such notice shall bear such
Damages, Etc..

[Remainder of the page left intentionally blank]

 

- 18 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 7 Terms and Conditions to Prepayment

 

Article 7-1 (Terms and Conditions to Prepayment)

 

(1) The Borrower shall have the right to prepay the principal of an Individual
Loan before the Payment Date, (a “Prepayment”); provided, however, that the
Borrower shall give the Agent notice of each such prepayment as provided in
Paragraph (2) of this Article below and, upon the date specified in any such
notice of prepayment, the amount to be prepaid shall become due and payable
hereunder.

 

(2) In the case where a Prepayment is desired, the Borrower shall give a written
notice to the Agent by six (6) Business Days prior to the desired date to make
the Prepayment (the “Desired Prepayment Date”), stating (a) the principal amount
that the Borrower desires to prepay (provided that the amount must be one
hundred million Yen (¥100,000,000) or more in increments of one hundred million
Yen (¥100,000,000), expect in the case all the obligations hereunder are to be
paid by the Prepayment), (b) in regard to the principal amount desired to be
prepaid, the fact that the interest that has accrued from (and including) the
first day of the Interest Period during which the Desired Prepayment Date occurs
up to (and including) the Desired Prepayment Date (referred to in this Chapter
as the “Accrued Interest”, to be calculated in accordance with the standard
method for calculation of interest under this Agreement) will be paid in full on
the Desired Prepayment Date, and (c) the Desired Prepayment Date.

 

(3) In the case of Prepayment in accordance with the preceding Paragraph, the
relevant Lenders shall notify the Agent of the amount of the Break Funding Cost
by two (2) Business Days prior to the Desired Prepayment Date. After receiving
such notice, the Agent shall notify the Borrower of such Break Funding Cost by
the Business Day immediately preceding the Desired Prepayment Date. The Borrower
shall pay the total of the principal, the Accrued Interest and the Break Funding
Cost in respect of the Individual Loan to be prepaid on the Desired Prepayment
Date.

 

(4) In the case where a portion of the Individual Loan is prepaid in accordance
with this Agreement, it shall be applied to reduce the principal of the relevant
Individual Loan to be paid on the latest Principal Payment Date set out in the
Principal/Interest Payment Date Chart in Schedule 2.

[Remainder of the page left intentionally blank]

 

- 19 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 8 Essential Syndication Terms

 

Article 8-1 (Rights and Obligations of the Lenders)

 

(1) Unless otherwise provided in this Agreement, the obligations of the Lenders
under this Agreement shall be independent, and no Lender shall be released from
its obligations under this Agreement for the reason that any other Lender fails
to perform such obligations. No Lender shall be responsible for the failure of
any other Lenders to perform its obligations under this Agreement.

 

(2) If a Lender, in breach of its Lending Obligation, fails to extend the
Individual Loan on the Drawdown Date, such Lender shall, upon request by the
Borrower, immediately compensate the Borrower for all the Damages, Etc. incurred
by the Borrower as a result of such breach of the Lending Obligation; provided,
however, that the maximum amount of such compensation to the Borrower for the
Loss incurred shall be the difference between (i) the interest and other
expenses that the Borrower is required or would be required to pay if the
Borrower separately makes a drawdown as a result of the Individual Loan’s
failure to be made on the Drawdown Date, and (ii) the interest and other
expenses that the Borrower would have been required to pay if the Individual
Loan were made on the Drawdown Date.

 

(3) Except as otherwise provided in this Agreement, the rights of the Lenders
under this Agreement are independent and each Lender may exercise its rights
under this Agreement separately and independently.

 

Article 8-2 (Distributions to the Lenders)

 

(1) In the case where any amount remains after deducting the amounts under Items
(i) and (ii) of the Order of Allocation from the amount withdrawn from the
Syndicate Account in accordance with this Agreement or the amount received by
the performance of the guarantee obligations under the Guarantee, the Agent
shall immediately distribute such remaining amount to each Lender in accordance
with the provisions of this Article. If an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the deposit claim in the Syndicate Account is served
on the Agent prior to a withdrawal from the Syndicate Account, the Agent shall
have no responsibility to withdraw from the Syndicate Account or make a
distribution under this Article. In the case where the Agent makes a
distribution in spite of such service of an order, absent willful act or gross
negligence on the part of the Agent, the Lenders who received such distribution
will return to the Agent the amounts that were distributed immediately upon the
request of the Agent. In the case where the refund of distribution is made by
the Lenders and the Agent returns the funds to the Syndicate Account, the
obligations paid by such funds by the Borrower shall retroactively become
unperformed as of the time of withdrawal of such money from the Syndicate
Account.

 

(2) In the case where, prior to a distribution by the Agent to the Lender in
accordance with this Article, (a) an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the loan claim in the Individual Loan is served on
the Borrower, or (b) the loan claim in the Individual Loan is assigned the
rights and obligations of the Borrower, the Agent and the Lenders shall be
subject to the following provisions:

 

  (i)(a) In the case where the Agent, unaware of any Attachment, etc. (as
defined below), completes the distribution to the Lenders pursuant to this
Article before receiving a notice from the Borrower that an order for
provisional attachment (kari-sashiosae), preservative attachment
(hozen-sashiosae) or attachment (sashiosae) was served (in this Item (i),
“Attachment, Etc.”) with respect to a loan claim on the Agent:

In this case, even if the creditor obtaining an order for provisional attachment

 

- 20 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae), the Borrower, the Guarantor, the Lenders, or any other third party
suffers Damages, Etc. as a result of such distribution by the Agent and the
withdrawal from the Syndicate Account prior to such distribution, the Agent
shall not be liable in relation thereto, and the Borrower shall deal with the
matter at its own cost and liability. The Borrower shall compensate the Agent
for any Damages, Etc. if any, incurred by the Agent due to such withdrawal and
distribution.

 

  (b) In the case where the Agent, unaware of any Attachment, Etc. after the
withdrawal of the relevant amount from the Syndicate Account in accordance with
this Agreement and before the completion of a distribution to the Lenders
pursuant to this Article, receives a notice from the Borrower on the Attachment,
Etc. with respect to the loan claim for which such distribution on the Agent:

In this case, (A) with respect to the amount subject to such notice, the Agent
may withhold the distribution pursuant to this Article, and may take other
measures in the manner that the Agent deems reasonable; and (B) the Agent shall
distribute to all Lenders other than the Lender subject to such notice, the
money withdrawn from the Syndicate Account excluding that subject to such
notice. If the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae), the Borrower, the Guarantor, the Lender or any other third party
suffers any Damages, Etc. as a result of the distribution and a withdrawal from
the Syndicate Account prior to such distribution by the Agent pursuant to (A) of
this Item, the Agent shall not be liable in relation thereto, and the Borrower
shall deal with the matter at its own cost and liability. The Borrower shall
compensate the Agent for any Damages, Etc., if any, incurred by the Agent due to
such withdrawal and distribution.

 

  (c) In the case where the Agent receives a notice from the Borrower of
Attachment, Etc. with respect to the loan claim under this Agreement prior to a
withdrawal from the Syndicate Account in accordance with this Agreement:

In this case, (A) the Agent shall not withdraw the funds subject to such notice
from the Syndicate Account in accordance with this Agreement; provided that
regardless of such notice, in the case the Agent has not received a notice of
Attachment, Etc. from the Borrower in accordance with this Agreement by one
(1) Business Day prior to the day on which the Agent makes a withdrawal, the
Agent may make a withdrawal from the Syndicate Account and make a distribution,
and (B) the Agent shall distribute the funds withdrawn from the Syndicate
Account other than the funds subject to such notice to all Lenders other than
the Lenders subject to such notice. If the creditor obtaining an order for
provisional attachment (kari-sashiosae), preservative attachment
(hozen-sashiosae), or attachment (sashiosae), the Borrower, the Guarantor, the
Lender, or any other third party suffers any Damages, Etc. as a result of the
distribution and the withdrawal from the Syndicate Account prior to the
distribution by the Agent pursuant to the prioviso of (A) of this Item, the
Agent shall not be liable in relation thereto, and the Borrower shall deal with
the matter at its own cost and liability. The Borrower shall compensate the
Agent for any Damages, Etc., if any, incurred by the Agent due to such
withdrawal and distribution.

 

  (ii) If the assignor and the assignee, in their joint names, notify the Agent
of an assignment of the loan claims in accordance with the provisions of this
Agreement:

In this case, the Agent shall, after receiving either of such notice(s),
immediately commence all administrative procedures necessary in order to treat
such assignee as the creditor of such loan claim, and the Agent shall not be
held liable, insofar as the

 

- 21 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Agent treats the previous Lender as the creditor until the Agent notifies the
Borrower, the assignor and the assignee that such procedures have been
completed. If the assignee or any other third party suffers Damages, Etc. due to
such treatment by the Agent, the Agent shall not be liable in relation thereto,
and the assignor of such loan claim shall deal with the matter at its own cost
and liability. The assignor of such loan claims shall compensate the Agent for
any Damages, Etc. incurred by the Agent arising out of this Item, if any.

 

(3) A distribution by the Agent to the Lenders shall be made in the order of
Items (iii) through (vi) of the Order of Allocation. If a Deficient Item arises
in the amounts to be distributed, the Allocation and the distribution with
respect to such Deficient Item shall be made in accordance with the Deficient
Item Allocation Method.

 

(4) Notwithstanding the provisions regarding the Order of Allocation and the
Deficient Item Allocation Method, if the Borrower becomes subject to an
acceleration with respect to its obligations hereunder, the Agent shall
distribute the remaining amount, after deducting the amounts described under
Items (i) and (ii) of the Order of Allocation, of the amount paid by the
Borrower, in proportion to the amount of the obligations that the Borrower owes
to the Lenders under this Agreement and the Agent shall not owe any liability as
long as it makes such distribution. In this case, the allocation shall be made
in the order and the method that each Lender deems appropriate, and the Lenders
shall promptly report to the Agent contents of allocation.

 

(5) If the remittance of money by the Borrower to the Syndicate Account is made
later than the Due Time for Payment, the Agent shall be under no obligation to
make the distribution under Paragraph (1) of this Article on the same date. In
such case, the Agent shall make such distribution immediately after receiving
remittance from the Borrower, and the Borrower shall bear any Damages, Etc., if
any, incurred by the Lenders or the Agent as a result thereof.

 

(6) Upon request from the Agent, and if such request is based on a reasonable
cause, the Lenders receiving such request shall immediately notify the Agent of
the amount (including specifics) of the claims they hold against the Borrower
under this Agreement. In this case, the obligation of the Agent to make a
distribution under Paragraph (1) of this Article shall arise at the time all
such notices reach the Agent. In the case where a Lender delays such notice
without reasonable cause, such Lender shall bear all Damages, Etc., if any,
incurred by the Lenders or the Agent due to such delay.

 

(7) The Agent may make a distribution to the Lenders by Temporary Advance. If
the Temporary Advance is not cleared by the Due Time for Payment, the Lenders
who received the distribution pursuant to this Paragraph shall, immediately upon
the Agent’s request, reimburse to the Agent the amount of such Temporary Advance
that it received. The Lenders shall, immediately upon the Agent’s request, pay
to the Agent any Temporary Advance Costs required in making such Temporary
Advance, in proportion to the amount of Temporary Advance that it received. If
the Lender pays such Temporary Advancement Costs to the Agent, and if such
Temporary Advancement is made under the request of the Borrower, the Borrower
shall compensate such Lender for such Temporary Advancement Costs.

 

Article 8-3 (Rights and Obligations of the Agent)

 

(1)

The Agent shall, on behalf of all Lenders, perform the duties, and exercise the
rights, set forth in each provision of this Agreement entrusted by all Lenders
to the Agent (referred to in this Paragraph as the “Agency Services”), and shall
exercise such rights as, in the Agent’s opinion, are ordinarily necessary or
appropriate upon performing the Agency Services. The Agent shall not be liable
for any obligation other than those expressly specified by the provisions of
this Agreement, nor be liable for any non-performance of obligations by any of
the Lenders under this Agreement. The Agent shall be an agent of the Lenders
and, unless

 

- 22 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  otherwise provided, shall not be an agent of the Borrower and the Guarantor.
The Borrower shall pay a fee separately agreed with the Agent (the “Agency Fee”)
in consideration of the Agent undertaking the Agency Services under this
Agreement.

 

(2) The Agent may rely upon any communication, instrument and document that have
been delivered by an appropriate person with the signature or the name and seal
of such appropriate persons and believed by the Agent to be true and correct,
and may act in reliance upon any written opinion or explanatory letter of
experts reasonably appointed by the Agent within the necessary extent in
relation to this Agreement.

 

(3) The Agent shall perform its duties and exercise its authorities provided for
in this Agreement with the due care of a good manager.

 

(4) Neither the Agent nor any of its directors, employees or agents shall be
liable to the Lenders for any actions or inactions pursuant to, or in connection
with this Agreement, unless there is a willful misconduct or gross negligence on
its or their part. The Lenders other than the Agent shall jointly and severally
indemnify the Agent for any and all liabilities and Damages, Etc. incurred by
the Agent in the course of the performance of its duties under this Agreement,
to the extent not reimbursed by the Borrower or the Guarantor, and only for the
amount outstanding after deducting the portion for which the Agent should
contribute, calculated pursuant to the Participation Ratio of the Lenders acting
as the Agent (provided, however, that if any of the Lenders cannot perform the
indemnity for which it is liable, the Participation Ratio of the Lender acting
as the Agent shall be calculated by dividing the Participation Ratio of the
Lender acting as the Agent by the aggregate of the Participation Ratios of the
Lenders other than such non-indemnifying Lender).

 

(5) The Agent shall not guarantee the validity of this Agreement and the
Guarantee, or any matters represented in this Agreement and the Guarantee, and
the Lenders shall enter into, and conduct transactions contemplated in, this
Agreement at their sole discretion by conducting investigations as to the
creditworthiness of the Borrower and the Guarantor and other necessary matters
on the basis of the documents, information and other data as they deem
appropriate.

 

(6) In the case where the Agent is also acting as a Lender, the Agent shall have
the same rights and obligations as other Lenders under this Agreement,
irrespective of the Agent’s obligations under this Agreement. The Agent may
engage in commonly accepted banking transactions with the Borrower and the
Guarantor outside the scope of this Agreement. The Agent shall not be required
to disclose to other Lenders any information relating to the Borrower and the
Guarantor obtained through transactions outside the scope of this Agreement, nor
shall the Agent be required to distribute to other Lenders any amount it has
received from the Borrower and the Guarantor through transactions with the
Borrower and the Guarantor outside the scope of this Agreement (any information
that the Agent has received from the Borrower or the Guarantor shall be, unless
expressly identified as being made pursuant to this Agreement, deemed acquired
in relation to the transactions outside the scope of this Agreement.).

 

(7) In the case where the Agent is also acting as a Lender, in the calculation
of amounts to be distributed to each Lender pursuant to the provisions of this
Agreement, unless otherwise provided herein, the amounts to be distributed to
each Lender other than the Agent shall be determined by discarding any amount
less than one Yen (¥1), and the amount remaining after deduction of the amounts
distributed to other Lenders from the aggregate distribution amounts shall be
the amounts to be distributed to the Lender who is also acting as the Agent.

 

(8) Except for the preceding Paragraph or unless otherwise provided herein, the
handling of fractions less than one Yen (¥1) that are required under this
Agreement shall be made in the manner the Agent deems appropriate.

 

- 23 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(9) In the case where the Agent receives any notice from the Borrower or the
Guarantor which is required to be given to the Lenders in accordance with this
Agreement, the Agent shall immediately inform all Lenders of the details of such
notice, or if the Agent receives any notice from a Lender which is required to
be given to the Borrower, the Guarantor or other Lenders in accordance with this
Agreement, the Agent shall immediately inform the Borrower, the Guarantor or all
Lenders other than the Lender who gave such notice of the details of such
notice. The Agent shall make available for review by the Lenders during the
ordinary business hours any documents obtained from the Borrower or the
Guarantor and kept by the Agent.

 

Article 8-4 (Resignation and Dismissal of the Agent)

 

(1) The procedures for resignation of the Agent shall be as follows:

 

  (i) The Agent may resign from its position by giving a written notice to all
Lenders, the Guarantor and the Borrower; provided, however, that such
resignation shall not become effective until a successor Agent is appointed and
accepts such appointment.

 

  (ii) In the case where the notice is given pursuant to the preceding Item, the
Majority Lenders shall appoint a successor Agent upon obtaining the consent of
the Borrower.

 

  (iii) In the case where a successor Agent is not appointed by the Majority
Lenders within thirty (30) days from the date the notice under Item (i) above is
given, or if the entity appointed by the Majority Lenders does not agree to
assume the position, the Agent in office at that time shall, upon obtaining
consent from the Borrower, appoint a successor Agent in lieu of the Majority
Lenders.

 

(2) The procedures for dismissal of the Agent shall be as follows:

 

  (i) The Majority Lenders may dismiss the Agent by giving a written notice
thereof to each of the other Lenders, the Borrower, the Guarantor and the Agent;
provided, however, that such dismissal shall not become effective until a
successor Agent is appointed and accepts such appointment.

 

  (ii) In the case where the notice is given pursuant to the preceding Item, the
Majority Lenders shall appoint a successor Agent upon obtaining the consent from
the Borrower.

 

(3) In the case where the entity appointed as the successor Agent under the
preceding two Paragraphs accepts the appointment, the former Agent shall deliver
to the successor Agent all documents and materials it retained as the Agent
under this Agreement, and shall give all the cooperation necessary for the
successor Agent to perform its duties as the Agent set forth under this
Agreement.

 

(4) The successor Agent shall succeed to the rights and obligations of the
former Agent under this Agreement, and the former Agent shall, at the time of
assumption of office by the successor Agent, be released from all of its
obligations as the Agent; provided, however, that the provisions of this
Agreement relevant to any actions (including omissions) conducted by the former
Agent during the period it was in office shall remain effective.

 

(5) In the case where the Borrower falls into any following Item, the Agent may
resign with the agreement of Majority Lenders, notwithstanding the preceding
four (4) Paragraphs. In the case where the Agent resigns under this Paragraph,
the resigning Agent shall promptly notify the Borrower, the Guarantor and all
Lenders other than Lenders which made such agreement of such resignation and the
Borrower shall not make any objection. Majority Lenders may appoint a successor
Agent and the Borrower shall not make any objection (the preceding two
Paragraphs shall apply mutatis mutandis in the case where the successor Agent
which is appointed under this Paragraph accepts the appointment). Even in the
case where the Agent resigns under this Paragraph, the Borrower shall not be
exempted from payment of the accrued Agency Fees.

 

- 24 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  (i) If a petition (including similar petition filed outside Japan) of
commencement of bankruptcy procedures (hasantetsuzuki-kaishi), commencement of
rehabilitation procedures (saiseitetsuzuki-kaishi), commencement of
reorganization procedures (koseitetsuzuki-kaishi), commencement of special
liquidation (tokubetuseisan-kaishi), or commencement of any other similar legal
procedures (including similar procedures outside of Japan) has been filed
against the Borrower; or

 

  (ii) If the Borrower fails to pay the Agent Fee, and if, although the Agent
requests the Borrower to pay the Agent Fee by setting a reasonable period of
time, the Borrower fails to pay the Agent Fee within such period.

 

(6) In the case where a successor Agent is not promptly appointed by agreement
of the Majority Lenders when the Agent resigns under the preceding Paragraph,
the Majority Lenders and the Agent (provided that, when the Agent has already
resigned, the Majority Lenders) may, within the scope reasonably necessary to
make it possible for each Lender to act for itself, make necessary or
appropriate changes to this Agreement, including a possible deletion of or
amendment to provisions relating to the Agent in this Agreement.

 

Article 8-5 (Decisions of Majority Lenders)

 

(1) The procedures for decisions of the Majority Lenders shall be as follows:

 

  (i) When an event requiring the instruction of the Majority Lenders under this
Agreement occurs, a Lender may give a notice to the Agent to request a decision
of the Majority Lenders.

 

  (ii) The Agent shall, upon receipt of a notice under the preceding Item,
immediately give to all Lenders a notice that it will seek a decision of the
Majority Lenders.

 

  (iii) Each Lender shall, upon receipt of the notice under the preceding Item,
make its decision on the relevant event and inform the Agent of such decision
within a reasonable period designated by the Agent (in principle, by five
(5) Business Days after the receipt of the notice under the preceding Item).

 

  (iv) If a decision of the Majority Lenders is made pursuant to the preceding
three (3) Items, the Agent shall immediately notify the Borrower, the Guarantor
and all Lenders of such decision as the instruction by the Majority Lenders.

 

(2) In addition to the preceding Paragraph, in the case where the Agent itself
decides that an event which requires a decision of the Majority Lenders has
occurred, the Agent may give all Lenders a notice to seek such decision. The
procedures after giving such notice shall follow the provisions of Items
(iii) and (iv) of the preceding Paragraph.

 

(3) The Lenders shall not individually make any claim against the Guarantor for
the performance of guarantee obligations under the Guarantee without a decision
by the Majority Lenders. In making a claim for the performance of the guarantee
obligation, a Lender shall make it through the Agent, and other Lenders shall
cooperate with such Lender, and the Borrower shall cause making a claim for the
Guarantor to cooperate.

 

Article 8-6 (Collection from a Third Party)

 

(1) Without the prior written consent of the Agent and all Lenders, no third
party other than the Borrower or the Guarantor shall repay the obligations of
the Borrower under this Agreement; provided, however, that in the case all the
obligations hereunder are to be paid by such payment by the third party, neither
the Agent nor all Lenders can reject such consent without any reasonable reason.

 

- 25 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(2) Except for the guarantee by the Guarantee and except in the case there is a
prior written consent of the Agent and all Lenders, the Borrower shall not,
after the date of the execution of this Agreement, request from any third party
a guaranty (excluding any blanket guarantee (ne-hoshou) but including any
physical guaranty other than a blanket security interest (ne-tampo)) for the
obligations of the Borrower under this Agreement, or cause any third party to
assume the obligations under this Agreement.

 

(3) In the case where a Lender enters into a guaranty (including those to
establish any physical guaranty interest, hereinafter the same in this
Paragraph) or a debt assumption with any third party with respect to the
obligations of the Borrower under this Agreement, without any request by the
Borrower, the Lender shall be required to obtain prior written agreement of the
third party with respect to each Item described below, and in the case a payment
is received from such third party pursuant to such guaranty or debt assumption,
the Lender receiving such payment shall report to the Agent the amount of
payment, contents of its allocation, information regarding the third party, and
such other information as the Agent may request:

 

  (i) the third party shall have the same obligations as the relevant Lender
against the Agent, other Lenders and the Borrower under this Agreement with
respect to any exercise of its right for compensation and contractual claim
arising as a result of the performance of its guaranty obligation or its debt
assumption, or as a result of the exercise of the security interest set by
itself;

 

  (ii) the third party shall be bound by each provision of this Agreement;

 

  (iii) the third party is a legal entity resident in Japan (one with a head
office, branch or business office registered under the laws of Japan in Japan),
is not a subsidiary of the Borrower, and the Borrower is not a subsidiary of
that third party;

 

  (iv) in the case where a third party obtains a part of the claim under an
Individual Loan by subrogation, such loan claim amount acquired by subrogation
shall be one hundred million Yen (¥100,000,000) or more;

 

  (v) the subrogation will not lead to imposition of withholding or other tax
and increase the amount of interest or any other fees or costs to be paid by the
Borrower; and

 

  (vi) the Borrower gives consent; provided, however, that the Borrower cannot
reject such consent without any reasonable reason

In the case where a loan claim is acquired by subrogation by a third party under
Item (i) above, the expenses arising from the exercise of such acquisition by
subrogation shall be entirely borne by the relevant Lender or such third party.
Until the date on which the acquisition by subrogation occurs, the relevant
Lender shall pay to the Agent five hundred thousand Yen (¥500,000) with the
consumption tax, in consideration of the procedures, etc., for such acquisition
by subrogation, for each acquisition by subrogation of a loan claim for each
Individual Loan.

 

Article 8-7 (Exercise of Blanket Security Interest (ne-tampoken))

 

(1) In the case where the Borrower is required to perform its obligations in a
lump sum under this Agreement to the Agent or the Lenders when due, or upon
acceleration or otherwise, and any blanket security interest (ne-tampoken) has
been established to secure its obligation under this Agreement, such Agent or
Lender may, regardless of any other provision in this Agreement, exercise its
blanket security interest (ne-tampoken) over the loan claims against the
Borrower under this Agreement and receive the payment of the claim of the Agent
or the relevant Lender hereunder against the Borrower (including the exercise by
the method of obtaining the title of possession of the object (kizoku seisan) or
of the method disposing of the object to a third party (shobun seisan) or the
exercise by the method other than that stipulated in laws and in accordance with
the condition of the blanket security interest, hereinafter referred to in this
Article as “Exercise of Blanket Security Interest”).

 

- 26 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(2) In the case of an Exercise of Blanket Security Interest by a Lender under
the preceding Paragraph, the Lender shall immediately notify the Agent of the
details thereof (including payment amount and the method of allocation) in
writing. If any Damages, Etc. are incurred by any Lenders or the Agent due to
delay of such notice without any reasonable cause, the Lender that has failed to
give such notice shall bear such Damages, Etc..

 

Article 8-8 (Adjustments among the Lenders)

 

(1) If a set-off or application to payment is made by a Lender against the
deposit obligation relating to the Syndicate Account pursuant to this Agreement
(such Lender shall be referred to in this Paragraph as a “Set-off, Etc.
Initiating Lender”), it shall make adjustments among the Lenders and the Agent
to assign the claims pursuant to the procedures in the Items below:

 

  (i) the Agent shall calculate the amount (referred to in this Article as the
“Intended Distribution Amount”) that the Lenders other than the Set-off
Initiating Lender or the Agent (hereafter “Remaining Lenders, Etc.”) should have
received, if the amount of the claim relating to the Individual Loan that was
extinguished by the set-off or application to payment were paid to the Agent,
pursuant to Article 8-2, Paragraphs (1) through (4);

 

  (ii) the Set-off, Etc. Initiating Lender shall purchase from the Remaining
Lenders, Etc. loan claims in an amount equivalent to the Intended Distribution
Amount at face value; and

 

  (iii) in the case where an assignment under the preceding Item is made, the
Remaining Lenders, Etc. shall, at their own expense, give notice to the Borrower
and Guarantor immediately after the assignment by a document bearing a confirmed
date stamp (kakutei-hizuke) pursuant to Article 467 of the Civil Code.

 

(2) If a set-off is performed by the Borrower against a Lender pursuant to the
provisions of this Agreement (such Lender shall be referred to in this Paragraph
as a “Set-off Receiving Lender”), arrangements among the Lenders or the Agent to
assign claims pursuant to the procedures in the Items below shall be taken only
in the case where all Lenders or the Agent other than the Set-off Receiving
Lender request:

 

  (i) the Agent shall calculate the Intended Distribution Amount that the
Lenders other than the Set-off Receiving Lender or the Agent (hereafter
“Remaining Lenders, Etc.”) should have received, if the amount of the claim
under the Individual Loan that was extinguished by the set-off were paid to the
Agent, pursuant to Article 8-2, Paragraphs (1) through (4);

 

  (ii) the Set-off Receiving Lender shall purchase from the Remaining Lenders,
Etc. loan claims in an amount equivalent to the Intended Distribution Amount at
face value; and

 

  (iii) in the case where an assignment under the preceding Item is made, the
Remaining Lenders, Etc. shall, at their own expense, give notice to the Borrower
and Guarantor immediately after the assignment by a document bearing a confirmed
date stamp (kakutei-hizuke) pursuant to Article 467 of the Civil Code.

 

(3)

In the case where a Lender, in respect of assets of the Borrower, as a result of
compulsory execution or exercise of a security interest established in violation
of this Agreement through a petition for an auction sale or enforcement for
income (syuueki shikkou) (referred to in this Paragraph as “Compulsory
Execution”), or as a result of the Lender requesting a distribution (excluding a
request for distribution under a security interest established in accordance
with this Agreement) in relation to a Compulsory Execution by any third party,
receives any payment of claims it has against the Borrower under this Agreement,
the provisions of Paragraph (1) of this Article shall apply mutatis mutandis;
provided, however, that upon applying Paragraph (1) mutatis mutandis, the amount
equal to any expenses

 

- 27 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  incurred by the Lender for initiating Compulsory Execution by itself
(including attorney’s fees) or any expenses incurred by the Lender for its
request for a distribution in relation to a Compulsory Execution by any third
party (including attorney’s fees) shall belong to such Lender, and the Agent
shall calculate the Intended Distribution Amount assuming that the amount of any
proceeds earned as a result of the Compulsory Execution, less such expenses,
were paid to the Agent.

 

Article 8-9 (Assignment of Position)

 

(1) The Borrower shall not assign to any third party its position, rights or
obligations under this Agreement without the prior written consent of all
Lenders and the Agent.

 

(2) Any Lender may assign to a third party its position under this Agreement, or
all or any part of its rights and obligations associated therewith, if the
Borrower and the Agent give their prior consent in writing and all requirements
described in the Items below are fulfilled (except for assignments of loan
claims otherwise covered in this Agreement; the Lender assigning its position
shall be hereinafter referred to as the “Position Assignor” and the person
accepting such assignment shall be referred to as the “Position Assignee”). The
Borrower and the Agent may not unreasonably withhold its consent, and the Agent,
upon such assignment, shall notify all Lenders of such assignment.

 

  (i) If any partial assignment of a position under this Agreement is made, both
the Position Assignor and the Position Assignee shall become a Lender under this
Agreement and shall be bound by each provision of this Agreement on and after
the date of the assignment, and the initial Individual Loan Drawdown Amount at
the time of the execution of this Agreement (the “Initial Individual Loan
Drawdown Amount”) shall be reduced by an amount separately agreed between the
Position Assignor and the Position Assignee (referred to in this Paragraph as
the “Reduced Amount”) and thereafter the Individual Loan Drawdown Amount equal
to the Reduced Amount shall apply to the Position Assignee.

 

  (ii) The Position Assignee is a legal entity resident in Japan (one with a
head, branch or business office registered under the laws of Japan in Japan; the
same shall apply in this Article and the succeeding Article).

 

  (iii) If such assignment is made with respect to a part of a position under
this Agreement, both the values of (i) the Reduced Amount and (ii) the
difference between the Initial Individual Loan Drawdown Amount and the Reduced
Amount are equal to or more than one hundred million Yen (¥100,000,000).

 

  (iv) No withholding tax or other taxes arise from such assignment, and there
is no increase in the amount of interest payable or any other rewards or expense
by the Borrower to the Position Assignee.

 

(3) All expenses arising from an assignment under the preceding Paragraph shall
be borne by the Position Assignor or the Position Assignee. The Position
Assignor shall, by the date on which the assignment occurs, pay to the Agent
five hundred thousand Yen (¥500,000) with the consumption tax, in consideration
of the procedures, etc., for such assignment, for each Position Assignee.

 

Article 8-10 (Assignment of Loan Claim)

 

(1)

Unless otherwise provided in this Agreement, a Lender may assign its loan claims
only when the Borrower and the Agent give a prior consent in writing (in the
case where any Event of Default has occurred, a consent of the Borrower is not
necessary) and when all requirements described in each Item below are satisfied.
The Borrower and the Agent may not unreasonably refuse to give such consent. The
assignor and the assignee shall, promptly after the date of assignment, perfect
the assignment against the third parties and the obligor. In this case, the
assignor and assignee shall, under their joint names, promptly notify the Agent

 

- 28 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  of the fact that such assignment was made, and in the case that the Agent
incurs any Damages, Etc., in relation to the perfection, the assignor and the
assignee shall bear them. The Agent notify all Lenders of such assignment. In
the case of an assignment of loan claims pursuant to this Paragraph, any and all
rights relating to the assigned loan claims among the rights of the assignor
under this Agreement shall transfer to the assignee, and any and all obligations
relating to the assigned loan claims among the obligations of the assignor under
this Agreement shall be borne by such assignee. The Borrower shall consent in
advance to the transfer of the rights to, and bearing of the obligations by, the
assignee. In this case, the assignee shall be treated as a Lender in connection
with the application of the provisions of this Agreement relating to the loan
claims that are subject to assignment.

 

  (i) The assignee shall be bound by the provisions in connection with the loan
claims under this Agreement relating to the loan claims succeeded.

 

  (ii) The Assignee is a legal entity resident in Japan.

 

  (iii) In the case where the assigned loan claim will be divided, the amount
after division will not be less than one hundred million Yen (¥100,000,000).

 

  (iv) No withholding tax or other taxes arise from such assignment, and there
is no increase in the amount of the Borrower interest expense or any other
rewards or expense payable to the assignee.

 

(2) All expenses arising from the assignment under the preceding Paragraph shall
be borne by the assignor and/or assignee. The assignor shall, by the date on
which the assignment occurs pay to the Agent five hundred thousand Yen
(¥500,000) with the consumption tax, in consideration of the procedures, etc.,
for such assignment, for each assignee.

 

Article 8-11 Money Lending Business Act

 

(1) The Non-Bank Lender shall, in the case where it has entered into this
Agreement, or where it has determined the amount of interest or other obligation
pursuant to this Agreement, deliver to the Borrower without delay the document
provided in article 17 of the Money Lending Business Act in accordance with its
terms.

 

(2) The Non-Bank Lender shall immediately deliver to the Borrower the document
provided in article 18 of the Money Lending Business Act as necessary when it
has been repaid all or part of the loan claim. In the case where the Non-Bank
Lender is required to deliver such document to the Borrower, the Non-Bank Lender
shall immediately deliver the same each time it receives such payment.

 

(3) In the case where the Non-Bank Lender assigns all or part of its loan claim
to a third party, it shall send the notification provided under article 24 of
the Money Lending Business Act pursuant to such provision.

 

(4) The Non-Bank Lender shall, regardless of the Lender’s entrustment to the
Agents of the Agent Services in accordance with this Agreement, perform the
Non-Bank Lender’s obligations against the Borrower under (1) to (3) above and
all the other obligations of the Non-Bank Lender under the Money Lending
Business Act on its own responsibility, and the Agent shall not be responsible
for any of those obligations.

 

(5) The person who has been assigned all or part of a loan claim from the
Non-Bank Lender shall perform the obligation under paragraph 2 of article 24 of
the Money Lending Business Act in accordance with the same on its own
responsibility, and the Agent shall not be responsible for any of those
obligations.

 

- 29 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

(6) The Non-Bank Lender shall, promptly after the execution of this Agreement,
notify in writing to the Agent the matters to be notified or disclosed to the
Borrower by the Agent in accordance with the Money Lending Business Act
(including, but not limited to, those under article 21 of the Money Lending
Business Act, but excluding any matter which the Agent knows). In the case of
amendment to any of those matters, the Non-Bank Lender shall immediately notify
in writing to the Agent of the content of such amendment.

 

Article 8-12 (Miscellaneous)

 

(1) Disclosure of Information

The Borrower shall not object to the disclosure of the information in each of
the following Items; provided that in the case of Item (ii), a disclosing party
shall provide notice to the Borrower five (5) Business Days prior to such
disclosure except (a) in the case where any Event of Default has occurred or
(b) the party to which the information with regard to this Agreement is to be
disclosed is a bank or a foreign bank which has a branch office in Japan:

 

  (i) In the case where a notice of refusal to make a loan has been given by a
Non-lending Lender, in the case any of the Events of Default has occurred, or in
the case a decision of the Majority Lenders has been required, the Agent and the
Lenders may disclose with each other any information with regard to the Borrower
and transactions with the Borrower, which either party has obtained through this
Agreement, to the extent reasonably required.

 

  (ii) Upon the assignment of a position, the assignment of loan claims, the
execution of a guaranty or debt assumption, including physical guaranty, without
delegation from the Borrower, for an obligation borne by the Borrower under this
Agreement, or the sale of a loan participation of a loan claim under this
Agreement, a Lender discloses any information with regard to this Agreement to
an assignee (including a Position Assignee), the guarantor, successor to debt,
purchaser of a loan participation, and any person considering such assignment,
guaranty, debt assumption, or purchase of a loan participation (including an
intermediary of such transaction), on the condition that the Lender imposes the
confidentiality obligations on the other party. The information with regard to
this Agreement in this Item shall mean any information regarding the credit of
the Borrower that has been obtained in connection with this Agreement, any
information regarding the contents of this Agreement and other information
incidental thereto, and any information regarding the contents of the loan
claims subject to such transaction and other information incidental thereto, and
shall not include any information regarding the credit of the Borrower that has
been obtained in connection with any agreement other than this Agreement.

 

  (iii) The information relating to this Agreement is disclosed, to the extent
reasonably necessary, upon an order, direction, or request made pursuant to
applicable laws or by administrative agencies, judicial agencies or other
relevant authorities in Japan and foreign countries, central banks, or
self-regulatory agencies, or to an attorney, judicial scrivener, certified
public accountant, accounting firm, tax accountant, rating agency, or any other
expert who needs to receive the disclosure of the confidential information in
relation to his/her works. The Lender may also disclose the information relating
to this Agreement to its parent company, subsidiary, and affiliate to the extent
necessary and appropriate for internal control purposes.

 

(2) Default Interest

In the case where the Borrower delays the performance of an obligation under
this Agreement to a Lender or the Agent, the Borrower shall, immediately upon
the request of the

 

- 30 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Agent, for the period from (and including) the day that the delinquent
obligation (referred to in this Paragraph as the “Delinquent Obligation”) should
have been performed to (and including) the day on which the Delinquent
Obligation is performed in full, pay default interest on the amount of the
Delinquent Obligation at the rate of fourteen percent (14%) per annum. The
calculation method for such default interest shall be on a per day basis,
inclusive of the first and exclusive of the last day, wherein divisions shall be
done at the end of the calculation, and fractions less than one Yen (¥1) shall
be rounded down.

 

(3) Expenses and Taxes and Public Charges

 

  (i) All reasonable expenses arising from the preparation of this Agreement and
documents related to negotiation and performance of this Agreement and their
amendment and revision (including reasonable attorneys fees), and all the
reasonable expenses of the Agent incurred to ensure and enforce rights under
this Agreement or in performing obligations (including reasonable attorneys
fees), shall all be borne by the Borrower, as long as it is documented and not
in violation of Laws and Ordinances, and in the case where the Agent bears any
such on behalf of the Borrower, the Borrower shall promptly pay such amount upon
demand of the Agent in accordance with the provisions of this Agreement.

 

  (ii) Revenue stamp tax and other similar Taxes and Public Charges arising in
connection with the preparation, amendment, implementation, etc., of this
Agreement and documents relating hereto shall all be borne by the Borrower, and
in the case where the Lenders or the Agent bear any such on behalf of the
Borrower, the Borrower shall promptly pay such amount upon demand of the Agent
in accordance with the provisions of this Agreement.

 

  (iii) Notwithstanding the preceding two Items, all expenses arising from the
performance by a Non-Bank Lender of its duties under the Money Lending Business
Act (including, but not limited to, the duties as set out in the preceding
section) shall be borne by such Non-Bank Lender as long as not in violation of
Laws and Ordinances, etc., and in the case where the Borrower, a Lender other
than such Non-Bank Lender or the Agent bears any such expenses on behalf of such
Non-Bank Lender, such Non-Bank Lender shall immediately pay such amount in
accordance with the provisions of this Agreement upon request by the Agent.

 

  (iv) Any Lender that does not have its head office in Japan shall, promptly
after the date of execution of this Agreement, obtain the certificate of
exemption from withholding tax for a foreign entity or non-resident from the
competent tax authority, and submit a copy of such certificate to the Borrower
through the Agent. Any Lender for which the expiration date of such certificate
of tax exemption will fall during the period from the date of execution of this
Agreement to the date of the receipt of payment in regard to all Outstanding
Individual Loan Amount shall in the same way submit a valid certificate of
exemption promptly after the expiration of such period. In the event that the
Agent incurs Damages, Etc., as a result of a certain Lender not fulfilling the
obligations under this Item, such Lender shall bear such Damages, Etc..

 

  (v) The provisions of the immediately preceding Item shall apply to any
Position Assignee and assignee in the case of an assignment of a position or
loan claims under this Agreement.

 

(4) Amendments

This Agreement may be amended with the written consent of the Agent, the
Borrower and Majority Lenders; provided, however, that any amendment to the
following matters that has material effect on the rights and obligations of the
Lenders shall require the written consent of the Agent, the Borrower and all
Lenders:

 

  (i) change of the Borrower or the Guarantor;

 

- 31 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  (ii) change or waiver of any condition precedent set forth in Article 2-2;

 

  (iii) addition and increase of the obligations of the Lenders;

 

  (iv) reduction, waiver or exemption of with respect to the principal, interest
or any obligations of the Borrower under this Agreement, amendment of the
provision of the Base Rate, or extension of any due date;

 

  (v) change of the number of Participation Ratio to determine the Majority
Lenders provided in Article 1-1;

 

  (vi) amendment to the Events of Default set forth in Article 5-1;

 

  (vii) amendment to the Prepayment set forth in Article 7-1;

 

  (viii) amendment to the Distribution to the Lenders set forth in Article 8-2;

 

  (ix) amendment to the Adjustments among the Lenders set forth in Article 8-8;

 

  (x) amendment to this Paragraph;

 

  (xi) exemption, cancellation or waiver of the obligations relating to the
Guarantee; and

 

  (xii) amendment to any other matter which requires the agreement of all
Lenders as separately set forth in this Agreement.

 

(5) Burden of Risk, Exemptions, and Compensation and Indemnity

 

  (i) If any documents furnished by the Borrower to the Agent or a Lender are
lost, destroyed or damaged by an accident, natural disaster, or other
unavoidable cause, the Borrower shall provide replacement copies of such
documents. If such replacement documents are not available then the Borrower
shall, upon consultation with the Agent, perform its obligations under this
Agreement based on the books, vouchers, and other records of the Agent or the
relevant Lender. The Borrower shall, upon request of the Agent or a Lender
through the Agent, forthwith prepare substitute documents and furnish them to
the Agent or the relevant Lender through the Agent.

 

  (ii) If a Lender or the Agent performs a transaction after comparing, with due
care, the seal of the representative and the agent of the Borrower used for the
transaction in relation to this Agreement with the seal reported by the Borrower
in advance, and finding no discrepancy, the Borrower shall bear any Damages,
Etc., if any, arising as a result of any forgery, alteration, theft, or other
accident to such seal.

 

  (iii) The Borrower shall bear any Damages, Etc. arising with respect to a
Lender or the Agent as a result of a breach of this Agreement by the Borrower.

 

(6) Severability

Even if any part of the provisions of this Agreement becomes null, illegal, or
unenforceable, the validity, legality and enforceability of all other provisions
shall in no way be prejudiced or affected.

 

(7) Calculations

Unless otherwise expressly provided, in any calculation under this Agreement,
the actual number of days of a period shall be counted inclusive of the first
and the last day of the period, the calculation shall be made on a per day
basis, the division shall be done at the end of the calculation, and fractions
less than one Yen (¥1) shall be rounded down.

 

(8) Preparation of Notarial Deed

 

- 32 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

The Borrower shall, at any time upon the reasonable request of the Agent or
Majority Lenders, take the necessary procedures to entrust a notary public to
execute a notarial deed acknowledging the obligations under this Agreement and
agreeing to compulsory execution with regard thereto.

 

(9) Continuation of Rights

Non-exercise of all or any rights under this Agreement by the Agent or any
Lender or a delay in the time of such exercise by the Agent or any Lender,
shall, in no event, be interpreted as an abandonment of such right by the Agent
or any Lender or a waiver or reduction of the obligations by the Agent or any
Lender, and shall not have any effect on the rights or obligations of the Agent
or any Lender.

 

(10) Non-applicability of Agreement on Banking Transactions, Etc.

The agreement on banking transactions (ginko-torihiki-yakujo-sho) or other
similar agreement (if any) separately submitted to a Lender by the Borrower or
entered into between the Borrower and a Lender shall not apply to this Agreement
and the transactions contemplated in this Agreement.

 

(11) Governing Law and Jurisdiction

This Agreement shall be governed by the laws of Japan, and the Tokyo District
Court shall have agreed non-exclusive jurisdiction over any disputes arising in
connection with this Agreement.

 

(12) Language

This Agreement shall be prepared in the Japanese language and the Japanese
language version shall be the original.

 

(13) Matters for Discussion

Any matters not provided for in this Agreement, or in the case of any doubt
among the parties with respect to the interpretation of this Agreement, the
Borrower and the Lenders shall consult through the Agent and shall determine the
response therefor.

[Remainder of the page left intentionally blank]

 

- 33 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

In witness of the above, this Agreement has been prepared in one (1) original,
and upon affixing names and seals of the representatives or agents of the
Borrower, the Lenders and the Agent, the Agent shall keep it for itself, the
Lenders and the Borrower.

July 13, 2018

[revenue stamp/ six hundred thousand Yen (¥600,000)]

 

Borrower:   J-Devices Corporation.

 

 

- 34 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Agent:   Sumitomo Mitsui Banking Corporation

 

Lender:   Sumitomo Mitsui Banking Corporation

 

Lender:   Development Bank of Japan Inc.

 

Lender:   Sumitomo Mitsui Trust Bank, Limited

 

Lender:   The Oita Bank, Ltd.

 

Lender:   The Bank of Fukuoka, Ltd.

 

 

- 35 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

4. Methods of Notice

 

(1) Notices under this Agreement shall all be in writing, shall each clearly
state that it is being made under this Agreement, and shall be made by one of
the methods (i) through (iii) set out below to the reported address under this
Agreement for the intended recipient. Each party to this Agreement shall be able
to change its address by a notice of change of address to the Agent.

 

  (i) direct hand delivery

 

  (ii) registered mail or courier service

 

  (iii) fax transmission (provided that, in the case of the method in item
(iii), for the notices listed below, the original shall be sent afterwards to
the counterparty by either of the methods (i) or (ii))

 

  (a) Receipt

 

  (b) Notice to be given by the Borrower to the Agent in regard to receipt of
service of an order for provisional attachment (kari-sashiosae), preservative
attachment (hozen-sashiosae), or attachment (sashiosae) of a loan claim

 

  (c) Report of seal or signature on the stipulated form of the Agent and report
of change of the items reported to the Agent.

 

  (d) Any other notice for which the recipient requests the original on a
reasonable ground

 

(2) A notice under the preceding item shall be effective, in the case of fax,
upon confirmation of receipt, and for other methods, at the time of actual
receipt.

 

5. Change to Reported Matters

 

(1) In the case of a change in the trade name, representative, agent, signature,
seal, location, or other matter reported to the Agent, of a Lender and the
Borrower, written notice shall be promptly given to the Agent.

 

(2) In the case where a notice under this Agreement is delayed or does not
arrive as a result of a failure to report under the preceding item, it shall be
deemed to have arrived at the time it could be expected to have arrived.

 

- 36 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 2

PRINCIPAL/INTEREST PAYMENT CHART

 

Number

  

Principal Payment Date/ Interest

Payment Date

   Principal Payment Ratio (*)

The first (1st)

   October 18, 2018    1/20

The second (2nd)

   January 18, 2019    1/20

The third (3rd)

   April 18, 2019    1/20

The fourth (4th)

   July 18, 2019    1/20

The fifth (5th)

   October 18, 2019    1/20

The sixth (6th)

   January 18, 2020    1/20

The seventh (7th)

   April 18, 2020    1/20

The eighth (8th)

   July 18, 2020    1/20

The ninth (9th)

   October 18, 2020    1/20

The tenth (10th)

   January 18, 2021    1/20

The eleventh (11th)

   April 18, 2021    1/20

The twelfth (12th)

   July 18, 2021    1/20

The thirteenth (13th)

   October 18, 2021    1/20

The fourteenth (14th)

   January 18, 2022    1/20

The fifteenth (15th)

   April 18, 2022    1/20

The sixteenth (16th)

   July 18, 2022    1/20

The seventeenth (17th)

   October 18, 2022    1/20

The eighteenth (18th)

   January 18, 2023    1/20

The nineteenth (19th)

   April 18, 2023    1/20

The twentieth (20th)

  

July 18, 2023

(Maturity Date)

   1/20

 

* Ratio of the amounts to be paid by the Borrower to the Lenders on each
Principal Payment Date (“Principal Payment Amount”) to the Aggregate of
Individual Loan Drawdown Amount.

Distributions with respect to principal to each Lender on each Principal Payment
Date shall be made in the following way.

 

Principal Payment Date

  

Lenders other than Sumitomo

Mitsui Banking Corporation

  

Sumitomo Mitsui Banking

Corporation

Each Principal Payment Date other than Maturity Date   

Principal Payment Amount multiplied by Participation Ratio of each Lender

(Amounts less than one Yen shall be rounded down)

   Principal Payment Amount minus aggregate amount of the distributions to other
Lenders Maturity Date    Principal amount of Outstanding Individual Loan Amount
for each Lender

 

- 37 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 3

FORM OF GUARANTEE

 

- 38 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

LOGO [g551484img100.jpg]

Schedule 4 FORM OF CERTIFICATE 2018 Date:     , 2018 To: Sumitomo Mitsui Banking
Corporation, Inter-Market Settlement Dept. 100-0005 1 2 1-2, Marunouchi 1-chome,
Chiyoda-ku, Tokyo, 100-0005 Japan 2018 7 13 Re: SYNDICATED LOAN AGREEMENT dated
as of July 13, 2018 I, [ Title ] of J-DEVICES CORPORATION (the “Borrower”),
hereby certify that any and all necessary procedures have been duly taken in
accordance with all applicable laws and regulations, the articles of
incorporation and other internal regulations of the Borrower in connection with
the execution of the Syndicated Loan Agreement dated as of July 13, 2018 (the
“Agreement”) and the borrowing under the Agreement and that [Name of the signer
of the Agreement] who signs the Agreement is duly authorized to sign on behalf
the Borrower. J-DEVICES CORPORATION

 

- 39 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 5

EXCLUSION OF ANTISOCIAL FORCES

 

(1) A Member of An Organized Crime Group, etc.

 

  (a) an organized crime group (which shall hereafter mean any group for which
it is feared that the members (including the members of a group constituting
such crime group) collectively and/or habitually encourage collective or regular
illegal acts);

 

  (b) a member of an organized crime group;

 

  (c) a person or a group who has been a member of an organized crime group
within the past five (5) years;

 

  (d) a sub-member of an organized crime group (which shall hereafter mean a
person related to but not a member of an organized crime group and who threatens
to engage in violent illegal acts with the backing of the organized crime
group’s forces, or to cooperate with or engage in the maintenance or operation
of the organized crime group by way of providing funds and weapon etc. to the
organized crime group or its members);

 

  (e) a related or associated company of an organized crime group (which shall
hereafter mean an enterprise in relation to which a member of an organized crime
group is substantially participating in its management, or which a sub-member of
an organized crime group or a former member of an organized crime group manages,
and which actively cooperates or participates in the maintenance or operation of
an organized crime group by way of providing funds to organized crime groups, or
which cooperates in the maintenance or operation of an organized crime group by
actively utilizing the organized crime group in the operation etc. of its
business);

 

  (f) a corporate racketeer etc. (which shall hereafter mean a corporate
racketeer or corporate blackmailer etc. who threatens to engage in violent
illegal acts in order to demand illegal profits from corporations etc. and thus
threaten the safety of the citizen’s daily life);

 

  (g) a blackmailer advocating a social cause (which shall hereafter mean a
person who threatens to engage in violent illegal acts, etc. in order to demand
illegal profit by disguising or professing oneself to be a social or political
activist and thus threatens the safety of the citizen’s daily life);

 

  (h) a special intelligence organized crime group (which shall hereafter mean a
group or an individual which is not any of (a) to (g) above, but who is the core
of a structural unfairness by using influence backed by relationship with
organized crime groups or maintaining financial relations with organized crime
groups); or

 

  (i) a person similar to any of the foregoing (a) through (h).

 

  (collectively, a “Member of An Organized Crime Group, Etc.”)

 

(2) relationship between a Member of An Organized Crime Group, Etc.

 

  (a) management is controlled by a Member of An Organized Crime Group, Etc.;

 

  (b) any Member of An Organized Crime Group, Etc. is substantially involved in
the management;

 

- 40 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only



--------------------------------------------------------------------------------

  (c) unduly inappropriately uses any Member of An Organized Crime Group, Etc.
for the purpose of unfair benefit for itself, its own company or any third party
or for the purpose of inflicting damage to any third party;

 

  (d) involved in any Member of An Organized Crime Group, etc. in such way as to
provide funds to or extend facilities for such Member of An Organized Crime
Group, Etc.; and

 

  (e) any officer or any member substantially involved in its management has any
socially repugnant relationship with any Member of An Organized Crime Group,
Etc.

 

(3) an illegal or an unjustifiable act

 

  (a) an act of violent demand;

 

  (b) an act of making an unjustifiable demand and conduct having no legal
cause;

 

  (c) threatening or committing violent behaviour relating to its business
transactions;

 

  (d) an action to defame the reputation or interfere with the business of any
Lender or Agent by spreading rumor, using fraudulent means or resorting to
force; or

 

  (e) other actions similar to any of the foregoing (a) to (d).

 

- 41 -

J-Devices Corporation Syndicated Loan Agreement dated as of July 13, 2018

Translation For Reference Only